DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021, and September 24, 2021 were considered by the examiner. 

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of new figures and amendments to the specification

Specification
The disclosure is objected to because of the following informalities:
In ¶ 0026 at lines 1-2, Applicant uses two different labels for element 42: termination trench, and insulated termination trench loop. Applicant can only use one label per element number.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Applicant is missing words in the claim as indicated below. This results the claim being indefinite. 
A semiconductor device comprising: a substrate having opposed first and second major surfaces, an active area, and a [missing a word]; insulated trenches extending from the first major surface toward the second major surface, each of the insulated trenches including a conductive field plate and a gate electrode overlying the conductive field plate, the gate electrode being separated from the field plate by a gate-field plate insulator, wherein the conductive field plate extends longitudinally in both of the active and s and the gate electrode is absent in the [missing a word]; a body region of a first conductivity type extending laterally between pairs of the insulated trenches; and first and second spacer regions of a second conductivity type extending laterally between the pairs of the insulated trenches at the to produce segments of the first conductivity type between the first and second spacer regions that are isolated from the body region.
Regarding claim 23, 
Applicant is missing words in the claim as indicated below. This results the claim being indefinite.
a [missing a word] surrounding the first active area, wherein: gate electrodes are absent above the first and second insulated trenches in the termination area; and the termination area includes a contiguous region having the first conductivity type;

Claims 1-10, and 18-21
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (Applicant’s figures 1-4) (“APA”), in view of Kitagawa (US 8,860,171 B2) (“Kitagawa”).
Examiner note: Examiner used “a terminal area” for the missing term in the claims.
	Regarding claim 1, APA teaches:
a substrate (22) having opposed first and second major surfaces (24/26), an active area (28; and the area encompassed by 28), and a termination area (area outside of 28); 
insulated trenches (32) extending from the first major surface (24) toward the second major surface (26), 
each of the insulated trenches (32) including a conductive field plate (34) and a gate electrode (36) overlying the conductive field plate (this is shown in figure 2), 
the gate electrode (36) being separated from the field plate (34) by a gate-field plate insulator (38) , 
wherein the conductive field plate (34) extends longitudinally in both of the active (28) and termination areas (area outside of 28) and the gate electrode (36) is absent in the termination area (figure 1 shows no 36 in the region outside of 28).


APA does not teach:
first and second spacer regions of a second conductivity type extending laterally between the pairs of the insulated trenches at the termination area to produce segments of the first conductivity type between the first and second spacer regions that are isolated from the body region.

Kitagawa teaches at least in figure 2, and 28:
first and second spacer regions (32s) of a second conductivity type n-type) extending laterally between the pairs of the insulated trenches (4a/4b) at the termination area (32s are outside of the electrode 200, and thus are in the edge or termination area) to produce segments of the first conductivity type (31s) between the first and second spacer regions (32s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Kitagawa’s 31s and 32s to the device of APA because Kitagawa teaches that by adding the 31s and 32s one can achieve a lower threshold voltage than the built-in voltage of the semiconductor material, and can enhance the reverse withstand voltage of the device. Col. 7 at lines 36-46.

The combination of APA and Kitagawa teach:
to produce segments of the first conductivity type (Kitagawa 31s) between the first and second spacer regions (Kitagawa 32s) that are isolated from the body region (APA 44).
Regarding claim 2, Kitagawa teaches:
That one can have a plurality of first and segments and spacer regions. See figure 28, where there are three spacer regions and two segments. Further, adding more segments and spacer regions is considered a duplication of parts. MPEP 2144.04(VI)(B). It would have been obvious to add more segments and spacer regions in order to optimize the threshold voltage and reverse withstand voltage of the device following the teachings of Kitagawa.
Regarding claims 3, and 5, Kitagawa teaches at least in figure 2, and 11:
The first segments and spacer regions are perpendicular to the insulated trenches (e.g. parallel to a longitudinal dimension of the insulated trenches).
Further, Kitagawa teaches that the widths of the first segments and spacer regions can be adjusted, and set to a desired value by one of ordinary skill in the art. Col. 8 at lines 14-27. This allows one to adjust the forward current to flow even if the forward voltage is extremely low. Col. 8 at lines 49-58.
	Regarding claim 4, APA teaches:
wherein the termination area (area outside of 28) surrounds the active area (28), and 
the semiconductor device further comprises (detailed below) 
an insulated termination trench (42) surrounding the termination area (area outside of 28), 
wherein a conductive shield plate (34 inside 42; ¶ 0026) resides in the termination trench (42), and 
Kitagawa teaches:
third segments of the first conductivity type are present between the third spacer regions and the insulated termination trench, the third segments being isolated from the first and second segments and from the body region (as stated in claim 2 above this is a duplication of parts, and 
	Regarding claim 6, APA and Kitagawa teach:
each of the insulated trenches comprises first and second end portions (APA top and bottom regions of 32) and an middle portion (APA middle region of 32) extending longitudinally between the first and second end portions (APA top and bottom regions of 32),
 wherein the first and second spacer regions (Kitagawa 32s) extend laterally between the first end portions of the pairs of the insulated trenches (APA top region of 32); and 
the semiconductor device further comprises third and fourth spacer regions of the second conductivity type extending laterally between the second end portions of the pairs of the insulated trenches to produce additional segments of the first conductivity type between the third and fourth spacer regions that are isolated from the body region (This is duplicating the combination of APA and Kitagawa on the top of APA figure 1 to the bottom of figure 1. This is an obvious medication that one of ordinary skill in the art would perform to retain the symmetry and functionality of the device).
	Regarding claim 7, APA and Kitagawa teach:
wherein distal ends of the gate electrode (APA 36s) in each of the insulated trenches (APA 32s) define an outer perimeter of the active area (APA 28), 
wherein at least one of the first and second spacer regions (Kitagawa 32s) and the segments (Kitagawa 31s) is adjacent to the gate electrode (APA 36; Kitagawa 200) at the outer perimeter of the active area (28) and separated from the gate electrode (APA 36; Kitagawa 200) by an insulator (APA 40; Kitagawa 6a/6b).
	Regarding claim 8, APA and Kitagawa teach:

	Regarding claim 9, 
Claim 9 is a product-by-process limitation. A product-by-process does not limit the device by the process by which it is made. Since the prior art has the same structure as claimed it meets this limitation.
	Regarding claim 10, APA and Kitagawa teach:
source regions (APA 50) above the body region (APA 44) at the first major surface between the trenches (APA 32; see APA figure 2); 
a drift region (APA 46) of the second conductivity type (n-type) under the body region (APA 44); and 
a drain region (APA 54) of the second conductivity type (n-type) under the drift region (APA 46),
 such that the source (APA 50), body (APA 44), drift (APA 46), and drain regions (APA 54) extend in that order from the first major surface (APA  24) toward the second major surface (APA 26), 
wherein the gate electrode (APA 36)  is adjacent to the body region (APA 44) in the active area (APA 28) and is separated from the body region (APA 44) by an insulator (APA 32), and the field plate (APA 34) is adjacent to the drift region (APA 46) and is separated from the drift region (APA 46) by the insulator (APA 40)..
Regarding claim 18,

Regarding claim 19,
Claim 19 encompasses the same patentable subject matter as at least claims 1, and 6-7. Claim 19 is rejected for the same reasons as claims 1, and 6-7.
Regarding claim 20,
Claim 20 encompasses the same patentable subject matter as at least claims 1, and 3-7. Claim 20 is rejected for the same reasons as claims 1, and 3-7.
Regarding claim 21, APA and Kitagawa teach:
Wherein the body region (APA 44) is contiguous in a central region of the active area (central region of 28) between the insulated trenches (APA 32) that excludes the first and second spacer regions (Kitagawa 32s).

Claims 23-25
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (Applicant’s figures 1-4) (“APA”), in view of Kitagawa (US 8,860,171 B2) (“Kitagawa”).

    PNG
    media_image1.png
    757
    705
    media_image1.png
    Greyscale
	
Regarding claim 23, APA teaches:
a semiconductor substrate having a first major surface (a "top surface") (24) and a second major surface (a "bottom surface") (26); 

wherein: the first insulated trench (figure 2 element 32) extends in a vertical direction from the top surface toward the bottom surface and has a depth less than a distance from the top surface to the bottom surface (figure 2 element 32 is so formed); 
the first insulated trench (figure 2 element 32) extends in a first lateral direction from a first end to a second end of the first insulated trench (see figure 2, where the first trench is the area occupied by 36); 
the first insulated trench has a width defined along a second lateral direction perpendicular to the first lateral direction and the vertical direction (figure 1 and figure 2 show the first trench having a width); 
a first conductive field plate (34) is disposed within the first insulated trench (figure 2 element 32) and extends along the first lateral direction from the first end of the first end to the second end of the first insulated trench (based upon figure 1 and figure 2 element 24 in figure 2 extends as far as element 36 in figure 2); and 
the first insulated trench includes a first end portion near the first end of the first insulated trench (A), 
a second end portion near the second end of the first insulated trench (C), and 
a middle portion between the first end and the second end of the first insulated trench  that excludes the first end portion and the second end portion of the first insulated trench (B) (figure 1 where the gate electrode extends from can be bisected such that there is a first end portion, middle portion, and second end portion);
Regarding the limitation below,

This is a duplication of A-C. Examiner has labeled them D-F in the Examiner annotated figure 1

an active area (28) (detailed as follows) 
that includes the middle portion of the first insulated trench (B) and the middle portion of the second insulated trench (E), 
the active area (28) further including (detailed as follows): 

the first body region (figures 2-3 element 44) extending in the vertical direction from the top surface of the semiconductor substrate toward the bottom surface of the semiconductor substrate and having a depth of the first body region along the vertical direction (this is shows in figures 2-3); 
a first source well (48) within the first body region (44) having a second conductivity type opposite the first conductivity type (APA does not teach that the source is opposite conductivity to body. However, one of ordinary skill in the art would know that the source is is a different conductivity type than the body. Examiner takes official notice of this fact, and proffers figure 1 of US 2004/0084721 A1 as evidence of this fact) disposed at the top surface that extends into the first body region along the vertical direction and having a depth less than the depth of the first body region (figure 2 shows 48 and 44 have the claimed relationship); 
a first gate electrode (36) overlying the first field plate (34) above the middle portion of the first insulated trench (B), 
the first gate electrode (36) being separated from the first field plate (34) by a gate-field plate insulator material (40 between 36 and 34); and 
Regarding the limitations,
a second gate electrode overlying the second field plate above the middle portion of the second insulated trench, the second gate electrode being separated from the second field plate by the gate-field plate insulator material; 


a drain region (54) having the second conductivity type (¶ 0028, where 54 is n-type) within the semiconductor substrate (24-26) disposed below the first active area (28); 
a termination area (see 35 USC §112(b) above) surrounding the first active area (30; area outside of 28), 
wherein: gate electrodes are absent above the first and second insulated trenches in the termination area (figure 1 shows that 36 is absent from above A and D and below E and F); and 
the termination area (30) includes a contiguous region having the first conductivity type (as can be seen in figures 1 and 3 element 44 will be contiguous throughout region 30); and 
APA does not teach:
at least first and second spacer regions having the second conductivity type, 
wherein: the first spacer region is adjacent to a first end of the first body region nearest the first ends of the first and second insulated trenches and the first spacer extends along the vertical direction from the top surface toward the bottom surface; 
the second spacer region is adjacent to a second end of the first body region nearest the second ends of the first and second insulated trenches and the second spacer region extends along the vertical direction from the top surface toward the bottom surface; and 
the first and second spacer regions are configured to electrically isolate the first body region from the contiguous region of the when the transistor is in an on state in which the transistor is configured to provide an electrically conductive path between the first source well and the drain region.

Kitagawa teaches at least in figure 28,
at least first and second spacer regions (32a/32s) having the second conductivity type (n-type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Kitagawa’s 31s and 32s to the device of APA because Kitagawa teaches that by adding the 31s and 32s one can achieve a lower threshold voltage than the built-in voltage of the semiconductor material, and can enhance the reverse withstand voltage of the device. Col. 7 at lines 36-46.


The combination of APA and Kitagawa teach as shown in Examiner’s annotated figure 1:
wherein: 
the first spacer region (G) is adjacent to a first end of the first body  region (44 by A) nearest the first ends of the first and second insulated trenches (A and D) and the first spacer extends along the vertical direction from the top surface toward the bottom surface (Kitagawa 31a so extends); 
the second spacer region (H) is adjacent to a second end of the first body region (44 nearest E) nearest the second ends of the first and second insulated trenches (E and F) and the second spacer region extends along the vertical direction from the top surface toward the bottom surface (Kitagawa 31a so extends); and 
the first and second spacer regions are configured to electrically isolate the first body region from the contiguous region of the when the transistor is in an on state in which the 
	Regarding claim 24, APA teaches:
Claim 24 is a duplication of the first and second spacer. Examiner’s annotated figure 1 shows a plurality of trenches, and it should be understood that the G and H will extend between each of the trenches.
	Regarding claim 25, APA teaches:
Claim 25 is a duplication of the trenches. Examiner’s annotated figure 1 shows a plurality of trenches, A-C, D-F, etc. It should be understood that the G and H will extend between each of the trenches, and there are a plurality of trenches. 

Response to Arguments
Regarding all the claims,
Applicant has amended the claims such that they have introduced a 35 USC § 112(b) rejection. See 35 USC §112(b) above.
Regarding claims 1-10, and 18-21
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually Kitagawa, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in their arguments focuses solely on Kitagawa and not what the combination APA in view of Kitagawa teach. APA teaches all of the structural aspects of the device except for the first and second spacer regions. Kitagawa teaches that if you add the first and second spacers one can achieve a lower threshold voltage than the built-in voltage of the semiconductor material, and can enhance the reverse withstand voltage of the device. Col. 7 at lines 36-46. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided the motivation to combine as stated above. 
In order to show how one of ordinary skill in the art would understand Kitagawa Examiner has included and annotated Kitagawa figure 28 below.

    PNG
    media_image2.png
    508
    707
    media_image2.png
    Greyscale


Applicant’s states they have searched Kitagawa for this missing limitation, but have not been successful. It appears that what Applicant is looking for is all the elements of the claim in a single reference, and is not taking into account the primary reference, APA, and that Kitagawa is modifying the primary reference. The elements Applicant appears to be searching for can be found in the combination of references where Kitagawa’s 32s are added to the APA as stated in the analysis of the claims above. 
Applicant also asserts that there is no motivation to combine the isolated features of Kitagawa, the spacers 32, with a mosfet.  Applicant’s arguments are unpersuasive as clearly figure 28 of Kitagawa clearly teaches that the spacer structures 32 can be used in a mosfet device 91. 
Applicant also asserted that that they do not see how the mosfet 91 in figure 28 includes an active region and a termination region. Applicant is again arguing the references individually, and not what they teach in combination. It is clear from the combination used in the analysis above the spacer structures 32 would extend laterally from the insulated trenches of APA.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Examiner took the spacers 32s from Kitagawa’s mosfet and added it to APA’s mosfet using rational from Kitagawa. Therefore, Applicant’s hindsight argument is unpersuasive. 
For all the above reasons, Applicant’s arguments are unpersuasive. 
Regarding claims 23-25,
Claim 21 would be in a better position for allowability if the claim stated the “contiguous region” was at the surface of the semiconductor substrate in the termination area it would overcome the art of record. As it stands now the contiguous region can be inside the semiconductor region. This is how Examiner analyzed the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822